Citation Nr: 9931486	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
May 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that the veteran had failed to submit 
new and material evidence to reopen his claim of entitlement 
to service connection for a seizure disorder.  The case was 
previously before the Board in August 1998, at which time it 
was REMANDED for further development after a determination 
that new and material evidence had been submitted.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  A seizure disorder initially manifested in June 1977, 
more than one year after the veteran's discharge from 
service.

3.  The veteran's seizure disorder is not shown to be related 
to service or any incident that occurred during service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, service connection may also 
be established for certain disorders, such as a seizure 
disorder, if the disorder is manifested to a compensable 
degree within one year of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then, generally, a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  

However, the threshold question that must be answered in this 
aspect of the case is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage v. Gober, 10 
Vet. App. 488, 497-98 (1997).  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage at 498.  

The veteran contends that his seizures began as a result of 
his being struck in the head while in service.  His service 
medical records have not been located.  In this regard, where 
service medical records are missing, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Nevertheless, as the veteran does 
not contend either that he had a seizure disorder during 
service, the absence of the veteran's service medical records 
does not significantly detract from the veteran's claim.  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

That the veteran was struck on the head is not in serious 
dispute.  At his hearing before the Board in June 1999, he 
conceded that he was not diagnosed with a seizure disorder 
during service.  The veteran essentially contends that 
seizures began shortly after his release from service in 
1976.  Thus, the case here turns on whether the seizure 
disorder was manifested to a compensable degree within one 
year after service or is otherwise shown to be related to 
service.  At his aforesaid hearing the BVA, the veteran 
denied that any physician had formally associated the 
seizures with the reported head injury in service.  However, 
he does advance that his private physician treated him for 
seizures shortly after service.  To that end, Harold L. 
Federer, M.D., has provided several statements, one in June 
1995 and another in November 1995, to the effect that he made 
a "preliminary diagnosis of seizure disorder" in July 1975 
and referred him to a neurosurgeon at Mercy Hospital in 
Columbus, Ohio for further evaluation.  The diagnosis was 
based on history provided by the veteran.  The doctor also 
noted in November 1995 that he made his diagnosis shortly 
after the veteran was discharged from service.  The doctor 
also allowed that he had been retired from medical practice 
before 1985 and that any records were unavailable for 
corroboration.  

The Board considers that the foregoing statement from Dr. 
Federer renders it plausible that the veteran's seizures 
began within a year after service.  The Board, therefore, 
finds that the veteran has presented a claim that is "well-
grounded" or plausible within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) has been fulfilled.  The RO 
undertook a diligent search for records to corroborate that 
seizures began in 1976; however such efforts were unavailing.

The Board emphasizes that for the purposes of determining 
whether a claim is well grounded, it must presume the 
truthfulness of the evidence, "except when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  "In 
the adjudication that follows [,] the Board[,] having 
accepted provisionally [for well- groundedness purposes] the 
credibility of [such] evidence, then must determine, as a 
question of fact, both the weight and credibility of [that] 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 76 (1995) 
(quoting Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(emphasis in the original).

As noted above, this claim was previously denied by a final 
decision of the Board.  In the development leading to that 
decision, medical records were sought and contemporaneously 
prepared records and reports were obtained and associated 
with the claims file.  The veteran did seek treatment in 1976 
at the Mercy Hospital of Columbus, Ohio for a back injury; 
but no reference is made as to any seizures or any head 
injury/pathology.  Hospital records also show that in June 
1977, the veteran was admitted to the Mercy Hospital with a 
provisional diagnosis of a cerebral concussion.  X-rays were 
within normal limits.   The reports show the veteran reported 
that he passed out and struck his head, presumably then 
sustaining a cerebral concussion; however, the examiner 
concluded that the evidence for concussion was rather thin.  
X-rays were within normal limits.  The EEG tracing at that 
time in June 1977 (veteran then age 20) had its primary 
significance in suggesting that he had a mild form of 
"cryptogenic paroxysmal cerebral dysrhythmia in the Grand Mal 
category."  Possible aneurysm was ruled out clinically.  He 
was released from the hospital some weeks thereafter with a 
final diagnosis of blackouts of "undetermined etiology."

Contrary to the veteran's account and that of Dr. Federer, 
Lowell R. Quenemoen, M.D. of Neurology Associates, Inc., in 
September 1977, summarized his then recent treatment of the 
veteran and reported that the veteran had his first seizure 
in June 1977 and his second seizure in September 1977.  Dr. 
Quenemoen also reported that the veteran's medical history 
was unremarkable, but he did have convulsions as a child.  He 
reported that it was "also of note that [the veteran's] 
mother [also suffered from] atypical seizures."  

Over the course of the next several years seizures along with 
poor compliance with medication was noted.  The medical 
histories provided over the course of the next several years 
regularly note the veteran's mother was positive for seizure 
disorder.  

According to history provided by the veteran in 1979, the 
seizures started in 1976 shortly after service.  According to 
history provided by the veteran at a November 1980 VA 
neurology examination, the seizures began in 1974 after he 
received a shrapnel wound to the head, but the provisional 
diagnosis in 1980 was idiopathic seizure disorder aggravated 
by head trauma and alcohol intake.  The veteran also reported 
a history of taking LSD and THC in service.  He has a 
documented history of alcohol abuse and chemical dependence.  
In the context of his hearing before the Board in June 1999, 
the veteran related that he was rendered unconscious after 
being struck in the head by a missile being off loaded from 
his ship.  In a December 1982 report from the Central Ohio 
Medical Group, the veteran then reported the aforesaid 
incident did not render him unconscious. 

When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Furthermore, the evidence in the claims file tends to show 
that the veteran's accounts are inconsistent and unreliable.  
As such, any medical opinions in the claims file tending to 
associate seizures to the incident in service are suspect if 
they derive from history as provided by the veteran.

Dr. Federer's 1995 statements that he diagnosed seizures in 
1975 and referred the veteran to the Mercy Hospital of 
Columbus, Ohio is not supported by the record.  Firstly, as 
noted above, the veteran was still in service until May 1975, 
and the earliest treatment records at Mercy Hospital were 
dated in 1976 and those records were not for a seizure or 
convulsive disorder, but rather a back injury.  Thus, the 
doctors statement is facially inconsistent.  Secondly, there 
are no clinical records to support the contention.  Thirdly, 
the passage of two decades in general does not serve to 
sharpen memories.  And finally, the Board finds that the 
weight and credibility of contemporaneously prepared medical 
records clearly establish that the seizures began in June 
1977 rather than in 1976 or 1975 as contended.  The Board's 
findings in this regard places the onset of seizures beyond 
the one-year presumption afforded by law.  See Savage at 497-
98.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for seizures.  The 
preponderance of the evidence is against seizures in service 
or within a year thereafter.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Service connection for a seizure disorder is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

